DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, polyglycerol alkyl ether, alkylsufosuccinate, formula 1 wherein R1 is methyl, R2 is -C(O)OR5, R3 is hydrogen, R4 is hydrogen and R5 is 2-ethylhexyl, claims  1-5, 7, 8, 14-15, 18, 20, 25 and 30   in the reply filed on  15 June 2022 is acknowledged.
During a telephone conversation with Janet S. Hendrickson 4 August 2022,  Applicant representative further elected to prosecute the  surfactant,  alkyl sulfosuccinate  as the species of additive, which includes claims 1, 7, 8, 14-15, 18, 20, 25 and 30.   Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 2-5, 11, 19, 23, 31, 32, 34 and 43 are  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 7, 8, 14, 18, 20, 25 and 30 are rejected under 35 U.S.C. 102(a)(1)as being anticipated  by GB2131067A (Cheesman) as evidenced by US Patent 3793218 (Canevari).
Regarding claims 1, 7, 8 and 14, Cheesman teaches an aqueous dispersion/emulsion  for drilling fluids comprises a water-insoluble, oil-soluble  polymer (p1, line 45-55 and 60-64 and p2,line 18-24),  and an emulsifier such as sodium higher alkyl sulphosuccinates exemplified as sodium dioctyl sulphosuccinate (p3, line 25-30, p4,line 38 and claims 8 and 9), which has an HLB value of about 10 as evidenced by Canevari (col. 5,line 10-11), which meets the claimed surfactant additive. 
Regarding claims 18, 20 and 25, Cheesman teaches the oil soluble polymer comprises a copolymer of  2-ethylhexyl acrylate (p1, line 60-63, p2, line 5-10, p5, line 33-34 and claim 16), which meets the claimed formula (1). 
	Regarding claim 30, Cheesman teaches that the polymer concentration in the aqueous dispersion is about 40 to 60 wt.% (p3, line 63-64), which meets the claimed concentration. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15  is rejected under 35 U.S.C. 103 as being unpatentable over Cheesman as evidenced by Canevari  in view of US2003/0017952 (Horton).
The teachings of Cheeseman as evidenced by Canevari are set forth above. 
Cheesman further discloses that stabilization may be needed for the polymer dispersion for drilling fluid applications(p3, line 43-46). 
Cheesman does not teach the presence of trialkyl amine or trialkanol amine in the aqueous polymer dispersion. 
Horton teaches a tertiary amine compound can be added to synthetic polymers used in a well drilling fluid to increase the stability of the polymers including acrylate base polymers([0006], [0012], [0014] and [0020]), wherein the tertiary amine includes triethanol amine ([0021]). 
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to add the triethanol amine of Horton in the polymer dispersion of Cheesman.  The rationale to do so would have been the motivation provided by the teachings of Horton that to do so would predictably provide increased stability of the polymer under well drilling conditions ([0012] and [0020]), which is desirable by Cheesman (p3,line 43-46).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/               Ph.D., Primary Examiner, Art Unit 1766